SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

128
CA 14-01268
PRESENT: SCUDDER, P.J., SMITH, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


LAURIE JACOBI, PLAINTIFF-APPELLANT,

                     V                                              ORDER

JENNIE DENI AND FRANK DENI,
DEFENDANTS-RESPONDENTS.


WILLIAM K. MATTAR, P.C., WILLIAMSVILLE (C. DANIEL MCGILLICUDDY OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

THE LAW OFFICE OF EDWARD M. EUSTACE, WHITE PLAINS (PATRICIA A. MOONEY
OF COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Drury, J.), entered September 26, 2013. The order denied the
motion of plaintiff for a new trial.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   February 6, 2015                     Frances E. Cafarell
                                                Clerk of the Court